DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 and 25-49 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the first monolithic body-segment defines a first portion of respective ones of a first plurality of piston chambers, and wherein the second monolithic body-segment defines a second portion of the respective ones of the first plurality of piston chambers,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 25, the recitation of “wherein the first hot-side heat exchanger defines a first single thermal energy output source to a plurality of piston chambers,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 25, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 37, the recitation of “wherein the first engine body comprises a first chiller body, the first chiller body defining at least a portion of the second monolithic 
All other claims are allowed due to dependency on one of claims 1, 25, and 37.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 6/25/2021 and the interview dated 9/27/2021.
Additional prior art documents are cited to show the relevant state of the art, but no reference teaches the limitations discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746   

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746       
Thursday, October 14, 2021